Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 12/20/2021 with respect to claims 1-18 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“……As explicitly disclosed above, Park requires that: each of the second region [SR] and the third region [TR] of the first oxide semiconductor film is NOT adjacent to the first region 
(C1) of the first oxide semiconductor film, and each of first conductive regions d1 is disposed adjacent to the first channel region C1 (see, col. 9, lines 10-11); and each of the second region [SRofS] and the third region [TRofS] of the second oxide semiconductor film is NOT adjacent to the first region (C2) of the second oxide semiconductor film (S2/C2/D2) and each of third conductive regions d3 is disposed adjacent to the second channel region C2 (see, col. 10, lines 39-40)….
Further, the Examiner asserts that Park teaches the claimed features: (3) ... each of the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode comprises same materials and same structures of the first gate electrode (GEl) and the second gate electrode (GE2) by relying on Col. 8, lines 41-47 and Col. 10, lines 26-35 of Park. Specifically, the limitations disclosed by Park: same ZnO-based oxide materials included in the first active layer Al and the second active layer A2, allegedly correspond to the features recited in claims 1 and 7. 
Moreover, Park is relied on to teach the limitation: (4) ... each of the first source electrode (left d22, FIG. 12), the first drain electrode (right d22), the second source electrode (left d22'), and the second drain electrode (right d22') comprises the two-layer structure and same materials of the first gate electrode (GE1) and the second gate electrode (GE2), recited in claim 13.”, pages 3-4.

    PNG
    media_image1.png
    548
    798
    media_image1.png
    Greyscale

The Examiner respectfully submits that each of the second region ([SR], note that this [SR] is including the region d1) and the third region ([TR], note that this [TR] is including the region d1) of the first oxide semiconductor film is adjacent to the first region (C1) of the first oxide semiconductor film, and each of the second region ([SRofS], note that this [SRofS] is including the region d3) and the third region ([TRofS], note that this [TRofS] is including the region d3) of the second oxide semiconductor film is adjacent to the first region (C2) of the second oxide semiconductor film (S2/C2/D2).
Furthermore, claim language is using the word “comprise”, therefore, Park, FIGS. 7H/8/10/13 reads on: wherein each of the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode comprises same materials (said the same ZnO-based oxide materials, col. 8, lines 41-57 & col. 10, lines 26-35) and same structures of the first gate electrode and the second gate electrode (GI1/GE1 via GI2/GE2).
Finally, in the combination, YAMAZAKI (Pub. No.: US 2012/0161125) teaches wherein each of the first gate electrode and the second gate electrode comprises a two- layer structure (105a/105b, FIG. 1B, ¶ [0067]).
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/Primary Examiner, Art Unit 2894